Per Curiam.
In the application for an examination before trial the attorneys for the defendant set forth thirteen distinct items upon which an examination was demanded. The court at Special Term denied the motion with the statement that “ Such of the items as are proper can be sufficiently inquired into by a commission upon written interrogatories.”
Upon the argument on appeal twelve items were abandoned. The one remaining, item, designated as item “ 1,” requires consideration. We believe that the information sought in that item may be obtained by a commission upon written interrogatories. If such an examination when made is found to be inadequate an application may then be made for an examination before trial.
The order appealed from should be modified as indicated above and as so modified affirmed, without costs.
Present — Finch, P. J., Merrell, McAvoy, Martin and Sherman, JJ.
Order modified as indicated in opinion and as so modified affirmed, without costs. Settle order on notice.